DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/2021 has been entered.
Allowable Subject Matter
Claims 11-12 and 15-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance remain the same as set form in the prior office action. Stanton IV et al. (US 9677042, cited in the IDS dated 10/26/2021) discloses various protocols for the hollow fiber bioreactor system.  Discloses a protocol in order to washout the membrane resulting in moving small molecular components on the intracapillary (IC) side to the extracapillary (EC) side via diffusion or ultrafiltration (see protocol 6 col. 21, line 48- col. 22, line 55).  Stanton IV et al. further discloses a protocol for coating the intracapillary side of the bioreactor with a reagent for cell attachment. The process comprises loading a reagent into the IC side and once the reagent is fully loaded a chase medial is supplied to chase the reagent from the air removal chamber to the IC loop of the reactor. The material is then circulated through the IC loop. An EC source is used and circulated through the EC side to allow attachment of the cells on the IC side.  Stanton IV et al.  does disclose the use of ultrafiltration in order to remove non-adherent cells from the bioreactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691. The examiner can normally be reached Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CACHET I. Proctor/
Examiner
Art Unit 1715



/CACHET I PROCTOR/Primary Examiner, Art Unit 1715